Citation Nr: 1508109	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 10 percent for chronic lumbar strain.

3.  Entitlement to a compensable rating for essential hypertension.

4.  Entitlement to service connection for a disability manifested by atypical chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claims file is currently with the RO in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file following the issuance of the August 2013 Supplemental Statement of the Case.  The Veteran waived AOJ consideration of such evidence in a December 2014 statement.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a rating in excess of 10 percent for chronic lumbar strain and entitlement to service connection for a disability manifested by atypical chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  At his December 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for a bilateral knee disability.

2.  The Veteran's hypertension requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2. Throughout the rating period on appeal, the criteria for a rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal- Bilateral Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to service connection for a bilateral knee disability at his December 2014 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Increased Rating- Hypertension

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Throughout the rating period on appeal, the Veteran is assigned a noncompensable evaluation for his hypertension pursuant to DC 7101.  Under that DC 7101, a 10 percent rating is warranted where the evidence indicates diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted when the evidence shows diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  

On VA medical examination in August 2008 the VA examiner noted that the Veteran had been treated with Tiazac for the past 3 years.  Blood pressure readings were 112/74, 118/74, and 118/76.

A June 2012 VA examiner noted that the Veteran had been treated with continuous mediation for his hypertension.  Blood pressure readings were 172/97, 150/104, and 154/105.  Readings in a subsequent October 2012 VA treatment record were 125/87, 137/91 and 142/93. 

Service treatment records reflect that the Veteran has been on blood pressure medication since 2003.  The Veteran continuous to take blood pressure medication, which has been adjusted over time. 

The Veteran's statements and medical records show that the Veteran's hypertension requires continuous medication for control.  The requirement of medication for control, is credibly reported for many years and medically documented from 2003 forward.

The Board cannot know what the Veteran's diastolic pressure would be without medication at this time.  Considering the requirement of medication for control, the Board finds that the manifestations of the Veteran's hypertension more nearly approximate the criteria for a 10 percent rating than those for a 0 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating for hypertension.  Clearly the post-service medical records would provide highly probative evidence against any higher evaluation as it does not clearly support the 10 percent evaluation.

The Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hypertension, he has not submitted evidence of unemployability, or claimed to be unemployable due to this disability.  Although the Board concedes that his service-connected disability affects his ability to work, this has been addressed by the disability rating awarded to the Veteran for this disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's increased rating claim for hypertension arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for his hypertension in August 2008 and June 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's December 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for entitlement to service connection for a bilateral knee disability is dismissed without prejudice.

Throughout the rating period on appeal, a 10 percent rating, but no higher, for hypertension is granted.


REMAND

Chronic Lumbar Strain-  The Veteran was most recently afforded a VA spine examination in August 2012.  

The Veteran testified at his December 2014 BVA hearing that his spine disability is worse than what is reflected on his last VA examination.  He submitted 2014 private treatment records which reflect range of motion findings significantly inconsistent with his June 2012 and August 2008 VA examinations.  Because this evidence suggests there has been an increase in symptomatology of his spine disability, the Board finds that the Veteran should be afforded a new VA spine examination in order to determine the current nature and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Atypical Chest Pain-  It is unclear from the medical evidence whether the Veteran has a disability manifested by "atypical chest pain" or it this is a disability for VA purposes.  The Veteran has complained of chest pain and tachycardia since service.  An August 2008 VA examiner determined that the Veteran did not have a diagnosis for his atypical chest pain.  Nevertheless, more recent March 2012 VA treatment records (Virtual VA) reflect what appears to be a diagnosis of mitral valve prolapse.  As recent treatment records appear to reflect a diagnosis for his complaints of chest pain clarification on this matter is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service- connected chronic lumbar strain.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his disability manifested by atypical chest pain and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should confirm whether or not the Veteran suffers from a "disability" manifested by atypical chest pain.  The examiner should additionally confirm whether or not the Veteran is diagnosed with mitral valve prolapse.  The crucial question is whether the Veteran has a chronic cardiovascular disability

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his disability (if any) manifested by atypical chest pain had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


